Citation Nr: 0810027	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  99-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bronchial asthma from July 1, 1990 to July 24, 
1997.

2.  Entitlement to an initial evaluation in excess of 60 
percent for bronchial asthma from July 24, 1997.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to July 24, 1997.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
June 1964 to June 1990.  

This matter was brought to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for asthmatic bronchitis and 
assigned a 10 percent evaluation, effective July 1, 1990. 

In a subsequent rating decision, the evaluation assigned for 
this disability was increased to 30 percent, effective July 
1, 1990.  Thereafter, in a December 1998 rating decision, the 
RO granted a 60 percent evaluation for the veteran's 
bronchial asthma, effective February 19, 1998.

This matter was also brought to the Board on appeal from an 
October 1999 rating decision, which denied entitlement to an 
effective date prior to February 19, 1998, for the grant of a 
TDIU. 

In December 2000 and July 2003, the Board remanded the 
veteran's claims for readjudication in accordance with 
instructions contained therein.  

In June 2005, the Board issued a decision which will be 
discussed below in pertinent part as required.  The decision 
both denied and granted certain benefits as discussed 
therein.

The veteran took the decision on appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  The Joint Motion asked 
that the 2005 Board decision be vacated and remanded in 
pertinent part.  

When the case previously before the Board, he was represented 
by The American Legion.  Concurrent with and since his appeal 
to the Court, he has been represented by a private attorney.

Based on the Joint Motion, in July 2007, the Court remanded 
the case on the issues shown on the front page of the present 
decision, for compliance with the instructions in the Joint 
Motion.  

The appeal is REMANDED to the VARO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

When, as in this case, the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the course of the current appeal, additional 
guidelines have recently been issued by the Court of Appeals 
for Veterans Claims with regard to increased ratings cases 
and mandatory notice in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the VARO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996). 

The Court has further held that the Board must address 
referral under 38 C.F.R.  3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of the Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  See also Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).

In the Board decision of June 2005, the following findings of 
fact were made and legal conclusions reached:

FINDINGS OF FACT

1.  The competent and probative medical evidence 
of record demonstrates that the veteran's 
bronchial asthma, from July 1, 1990, to July 23, 
1997, was characterized by asthma attacks no 
more than once per month with only moderate 
dyspnea, and FEV-1 and 
FEV-1/FVC greater than 55 percent of predicted, 
and no more than intermittent steroid courses.

2.  The competent and probative medical evidence 
of record demonstrates that the veteran's 
bronchial asthma, from July 24, 1997, has been 
characterized by FEV-1 and FEV-1/FVC greater 
than 40, with no episodes of respiratory 
failure, and no required daily use of high dose 
corticosteroids.

3.  Pursuant to this decision, the schedular 
requirement for a TDIU, i.e., a combined 70 
percent evaluation for multiple service-
connected disabilities, was first met, as of 
July 24, 1997.

4.  The veteran's current formal claim of 
entitlement to TDIU was received on April 15, 
1998.

5.  There is an approximate balance in the 
evidence as to whether, effective July 24, 1997, 
but no earlier, the veteran was precluded from 
securing or following a substantially gainful 
occupation, consistent with his education and 
work experience, solely as a result of his 
service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in 
excess of 30 percent for bronchial asthma, from 
July 1, 1990, to July 23, 1997, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.97, Diagnostic Code 6602 (1996) 
(effective prior to Oct. 7, 1996), 4.97, 
Diagnostic Code 6602 (2004) (effective Oct. 7, 
1996).

2.  The criteria for an initial evaluation of 60 
percent for bronchial asthma, from July 24, 
1997, to February 18, 1998, are met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6602 (1996) (effective 
prior to Oct. 7, 1996), 4.97, Diagnostic Code 
6602 (2004) (effective Oct. 7, 1996).

3.  The criteria for an initial evaluation of 
100 percent for bronchial asthma, from February 
19, 1998, are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6602 (1996) (effective prior to 
Oct. 7, 1996), 4.97, Diagnostic Code 6602 (2004) 
(effective Oct. 7, 1996).

4.  Giving the benefit of the doubt to the 
veteran, the regulatory criteria for 
establishing an effective date of July 24, 1997, 
for the assignment of a total rating based upon 
individual unemployability due to service-
connected disabilities have been met.  38 
U.S.C.A. §§ 5107(b), 5110(b)(2) (West 2002): 38 
C.F.R. §§ 3.102, 3.155, 3.321, 3.340, 3.341, 
3.400, 4.16, 4.19, 4.25 (2004).

In the body of the Board's 2005 decision, considerable 
discussion was provided as to the presence versus the absence 
of a viable claim and/or clinical evidence (under old and new 
criteria) for an increase to include TDIU prior to July 1997.

In the Joint Motion before the Court, the arguments tend to 
focus on the fact that extraschedular considerations have not 
been addressed in any of the pending issues.  

In accordance with the Joint Motion, the case is REMANDED for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Specifically, he should be asked 
to provide any further information he may 
have with regard to the impact his 
service-connected disabilities may have 
had on his employment or hospitalizations.

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate each claim by 
evaluating all evidence and pertinent 
regulations.  The VARO should consider 
whether referral under 38 C.F.R. 
§ 3.321(b)(1) is appropriate.  The veteran 
should be given opportunity to present 
evidence and argument on this point.  If 
the case is referred to the Chief Benefits 
Director or the Director, Compensation and 
Pension Service, the ultimate outcome 
should be communicated to the veteran.

3.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his attorney a comprehensive 
SSOC and allow them a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, including 
the VCAA and any other legal precedent 
including the parameters of Fenderson, 
Hart and/or Vasquez-Flores, supra.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

